Pfeifer, J.,
concurring in part and dissenting in part. I concur with the majority’s holding that parts of some of the records in this case fall within the “other-laws” exception of R.C. 149.43(A)(1). However, I dissent from the majority’s holding that the records also are exempt under the “work-product” exemption of R.C. 149.43(A)(2)(c) and the “uncharged-suspect” exception of R.C. 149.43(A)(2)(á). I do so, in part, because I believe that this court should reconsider its decision in State ex rel. Steckman v. Jackson (1994), 70 Ohio St.3d 420, 639 N.E.2d 83.
I supported Steckman with the view that a significant change in Crim.R. 16 was imminent, a change which would have opened the discovery process in criminal cases. In my concurrences in Steckman at 440, 639 N.E.2d at 97, and in State v. Lambert (1994), 69 Ohio St.3d 356, 356-357, 632 N.E.2d 511, I urged the adoption of criminal discovery rules similar to the local rules of Montgomery County (Loc.R. 3.03[I][D][2][d]), which provide that upon defense counsel’s demand, a criminal defendant shall be provided with an “information packet” that contains all police reports, witness statements, defendant’s statements, and laboratory reports, and the names and addresses of all witnesses.
This court’s proposed modification of Crim.R. 16, which would have achieved those ends, was rejected by the General Assembly. Consequently, criminal discovery remains limited, murky, and time-consuming. This court should narrowly define exceptions to the Public Records Act to allow broader discovery.
This case is different from cases where a defendant seeks the release of criminal investigatory files. Here, instead, it is the party who was the alleged victim of the criminal activity who seeks the records. That fact should put this case on a different footing from the start. The underlying criminal case is *345dormant. While the matter is not officially listed as “inactive,” there is no ongoing activity on the case. The case remains open, it seems, on the off-chance that some new evidence should suddenly appear.
Public records are public, and exceptions to that general rule should be narrow. Relators here do not seek to get a leg, up on prosecutors in their defense of a criminal action. There is no fear that relators would approach witnesses to try to keep them from testifying in a criminal trial. Further, if the case is dormant, the “uncharged suspects” must no longer be suspects. Thus, the spirit of the exceptions of R.C. 149.43 would not be violated with the release of these records.